i          i      i                                                                        i       i       i




                                   MEMORANDUM OPINION

                                          No. 04-10-00054-CR

                                     IN RE DEAON HARGROVE

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 20, 2010, relator filed a petition for writ of mandamus, complaining that his right

to a speedy trial has been violated and asking this court to order the trial court to commence his trial

in the underlying criminal proceeding. Counsel has been appointed to represent relator in the trial

court. We conclude that appointed counsel for relator is also his counsel for an original proceeding

on the issues presented.

           Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

petition for writ of mandamus will be treated as presenting nothing for this court’s consideration.


          … This proceeding arises out of Cause No. 2009-CR-7143, styled The State of Texas v. Deaon Hargrove,
           1

pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                        04-10-00054-CR




See id.; see also Gray v. Shipley, 877 S.W.2d 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding). Consequently, this court has determined that relator is not entitled to the relief sought.

Therefore, the petition is DENIED. TEX . R. APP . P. 52.8(a).

       Relator is encouraged to refrain from filing further pro se petitions regarding his pending

criminal proceeding.

                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-